MEMORANDUM**
Vincente Luna-Ramirez appeals the judgment imposing a 57-month sentence pursuant to a guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326.
Luna-Ramirez contends that the extent of the district court’s discretionary departure based on cultural assimilation was inadequate. Because we lack jurisdiction to review the extent of a downward departure, we dismiss the appeal. See United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994) (stating the extent to which a district court chooses to exercise its discretion to depart is not reviewable); United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990) (“Defendants, however, may not appeal a sentence that falls below the guideline range because they are dissatisfied with the degree of departure imposed by the district court.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.